Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The after final amendment filed on 3/5/21 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “computing a set of CG features based on the at least one nuclear CG; providing the set of nuclear radiomic features and the set of CG features to a machine learning classifier; receiving, from the machine learning classifier, a probability that the ROT will respond to immunotherapy, where the machine learning classifier computes the probability based, at least in part, on the set of nuclear radiomic features and the set of CG features; generating a classification of the ROT as a responder or non-responder based on the probability” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of feature extractions, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments


    PNG
    media_image1.png
    245
    571
    media_image1.png
    Greyscale
.
The examiner agrees where Madabhushi discloses receiving a probability that a ROT will experience NSCLC recurrence but is silent in disclosing “receiving a probability that a ROT will respond to immunotherapy.” The examiner will withdraw the current prior art rejection. More details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

accessing a digitized image of a region of tissue (ROT) demonstrating cancerous pathology, where the ROT includes a plurality of cellular nuclei, where the digitized image includes a plurality of pixels, a pixel having an intensity (see paragraph 30, accessing a diagnostic image of a region of tissue demonstrating NSCLC pathology, the region of tissue includes a cell, accessing the image includes accessing a digitized whole slide image, WSI, of an H&E stained histopathology slice of a region of tissue demonstrating NSCLC);

    PNG
    media_image2.png
    54
    263
    media_image2.png
    Greyscale

segmenting a plurality of cellular nuclei represented in the digitized image (see paragraph 31, defining a segmented cell represented in the image, defining a segmented cell includes segmenting a cell represented in the image from the background of the image. The cell may be segmented from the background using a watershed);  

    PNG
    media_image3.png
    55
    257
    media_image3.png
    Greyscale

extracting a set of nuclear radiomic features from the plurality of segmented cellular nuclei (see paragraph 32, extracting a set of morphological features from the segmented cell, the set of morphological features includes a shape feature or a color feature); 

    PNG
    media_image4.png
    57
    257
    media_image4.png
    Greyscale

generating at least one nuclear cell graph based on the plurality of segmented cellular nuclei (see paragraph 34, 150, constructing a graph of TIL spatial architecture represented in the image, a node in the graph may represent a TIL, where the graph reads on the cell graph);

    PNG
    media_image5.png
    72
    261
    media_image5.png
    Greyscale

computing a set of CG features based on the at least on nuclear cell graph (see paragraph 34, an edge of the graph may be defined by the distance between a first node and a second, different node); 

    PNG
    media_image6.png
    61
    257
    media_image6.png
    Greyscale

providing the set of nuclear radiomic features and the set of CG features to a machine learning classifier (see paragraph 36, providing the set of TIL statistical features to an automated classifier, providing the set of TIL statistical features to the automated classifier, where the TIL statistical features are extracted from cell graphs, see paragraph 35 “computing a set of TIL statistical features based on the graph.” the TIL features reads on the radiomic features);

    PNG
    media_image7.png
    66
    257
    media_image7.png
    Greyscale

receiving a probability that a ROT will experience NSCLC recurrence (see paragraph 180, automated classifier computes the probability that the region of tissue will experience NSCLC recurrence based, at least in part, on the set of TIL statistical features, where the TIL statistical features are extracted from cell graphs, the TIL features are computed from cell graph as well, also see paragraph 16, NSCLC non-recurrence is used to train a machine learning classifier to predict NSCLC recurrence);

    PNG
    media_image8.png
    64
    262
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    63
    253
    media_image9.png
    Greyscale

displaying the classification (see paragraph 58, display circuit may control a CADx system to display a member of the set of images, the TIL architecture graph, the probability).
Madabhushi is silent in disclosing receiving, from the machine learning classifier, a probability that the ROT will respond to immunotherapy, where the machine learning classifier computes the probability based, at least in part, on the set of nuclear radiomic features and the set of CG features.

Bacus (US 20010050999) discloses digitized image is a digitized image of a hematoxylin and eosin stained slide of region of tissue demonstrating non-small cell lung cancer scanned at 20 x magnification (see paragraph 43, high magnification in high magnification screen or window 26 so that a pathologist or other operator of the system can review, figure 5, 140, microscope is capable of high magnifications, see paragraph 45, the objective 146 may be a 20x objective).

The combination of Madabhushi and Bacus as a whole discloses accessing a set of digitized images of H&E stained slides of NSCLC tissue scanned at 20 x magnification, where a digitized image includes a plurality of pixels, a pixel having an intensity, where the set of digitized images includes images of patients who had immunotherapy, where a response status of the patient is known (see Bacus, see paragraph 43, high magnification in high magnification screen or 
generating a testing set where the testing set is a second, disjoint subset of the set of images, where the testing set includes at least one image acquired of a patient that responded to immunotherapy, and at least one image acquired of a patient that did not respond to immunotherapy (see Madabhushi paragraph 47, accessing a testing set of digitized whole slide images of H&E stained slides of a region of tissue demonstrating NSCLC); training the machine learning classifier to generate a probability of response using the training set and the set of discriminative features (see Madabhushi figure 2, 260, paragraph 46, training require a training set, training the automated classifier may include determining an optimal threshold risk score that separates low recurrence rate images from high recurrence rate images based on the training set); and testing the machine learning classifier using the testing set and the set of discriminative features (see Madabhushi figure 2, 270, test classifier).



Tasdizen, Bacus and Madabhushi, taken alone or in combination with each other are silent in disclosing all the limitations of claims 1, 14, 15 and 20. For the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/11/21